Citation Nr: 0328385	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for a corneal scar of 
the right eye rated 10 percent disabling from January 12, 
1995, 20 percent disabling from April 24, 1996, and 30 
percent disabling from April 16, 1999.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1995 from the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO evaluated the eye disorder as noncompensible.  

In March 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In May 1996 the RO Hearing Officer granted a 10 percent 
evaluation effective January 12, 1995.

In March 1997 the Board remanded this matter for further 
development.  While on remand the RO awarded a 20 percent 
evaluation effective April 24 1996 in a December 1997 
supplemental statement of the case that was mailed to the 
veteran in July 1998.  

In November 1998 the Board remanded this matter a second time 
for further development.  While on remand, the RO awarded a 
30 percent evaluation effective April 16, 1999 in a February 
2000 rating decision.  

The RO also awarded entitlement to special monthly 
compensation for loss of use of one eye.  However, since this 
was not the maximum assignable, the issue remained on appeal. 
AB v. Brown, 6 Vet. App. 35 (1993).

In May 2003 the Board remanded this matter a third time for 
due process purposes to afford compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA.)  




This matter is now returned to the Board for further 
consideration.    


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to April 24, 1996 the veteran's right eye 
disability was manifested by watering, redness, occasional 
photophobia and some visual deficiency manifested only when 
looking through an aperture.  His vision was 20/20.

3.  From April 24, 1996 until April 15, 1999 the veteran's 
right eye disability was manifested by 180 degrees out of 500 
degrees of field vision, which computes to residual field of 
36 percent with a visual loss of 64 percent.  This is 
equivalent to 15/200.

4.  As of April 16, 1999 the veteran's right eye disability 
is manifested by visual loss equal to blindness, having only 
light perception, but with no disability of the right eye 
that would be equivalent to enucleation of that eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of corneal scar prior to April 24, 1996; in excess 
of 20 percent for residuals of corneal scar prior to April 
16, 1999 and in excess of 30 percent for residuals of corneal 
scar beginning on and after April 16, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.383, 4.76a 4.77, 4.79, 4.83a, 4.84a, Diagnostic Codes 6009, 
6011, 6070, 6074, 6077, 6066 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was shot in 
the face by a blank cartridge in May 1967 and was admitted to 
the hospital with mild pain and very little vision in his 
left eye.  He was found to have a foreign body lying on the 
iris of the right eye and had a corneal laceration that was 
closed with black silk.  The final diagnosis was corneal 
laceration, right eye, intraocular foreign body, right eye.  

In August 1969 he was noted to have a corneal scar below 
midline in his right eye, with a history of a plastic foreign 
body in 1967.

A January 1972 eye clinic record reflects a history of having 
had repeated trouble with his vision since removal of the 
cartridge fragment from his right eye.  His vision was noted 
to be 20/20 in his left eye.  The report of his April 1972 
separation examination revealed the veteran to have 20/20 
vision bilaterally.  

A May 1972 VA examination reveals findings of a visual acuity 
in the right eye of 20/20 without glasses and J-3.  He had 
20/20 uncorrected vision and J-1 in his left eye.  He had 
excellent peripheral fusion and 100 percent stereoscopic 
ability and normal color vision.  Visual fields were normal.  
His extraocular motor movements were full and equal 
bilaterally, his pupils were round and regular and reacted to 
light directly and indirectly to convergence.  He was noted 
to have a corneal scar in his right eye at about the 6:00 
position.  The impression was corneal scar of the right eye 
secondary to trauma.  

By rating decision of June 1972, the RO granted service 
connection for corneal scar of the right eye and assigned a 
noncompensable evaluation.  

VA treatment records from April 1983 reflect complaints of 
photophobia, excessive tearing and discharge of the right 
eyelid since his injury.  He was noted to have residual 
injury of the right eye and pterygium invading the cornea.  
Other records from April 1983 reflect the veteran's 
complaints of corneal scar being symptomatic such as 
irritation light sensitivity and trouble with small work.  He 
also complained of some trouble looking through something.  
However his vision was 20/20 and 20/15 (the report didn't 
specify which eye) and he had full visual field.  A November 
1984 record reflects his complaints of being very photophobic 
although he had 20/20 vision in both eyes.

In January 1995 the veteran filed a claim for increased 
evaluation, alleging that his eye had gotten worse.  Evidence 
in support of this claim includes a VA treatment record from 
April 1995 showing complaints of tearing and photophobia.  He 
had 20/25-2 and 20/20 (the report didn't specify which eye.)  
He had a nasal pterygium of 4-5 millimeters on the cornea and 
was noted to have scarring 1 1/2 millimeters in the area.  

A May 1995 VA examination report reflects the veteran to have 
visual acuity of 20/20 in both eyes with correction.  The 
left eye was normal but the right eye has a corneal scar, 
just inferior to visual axis and ptergium that was 4 
millimeters on the cornea.  These were all secondary to an 
injury he received.  The corneal scars were compatible with 
his symptoms of scattered light and light sensitivity.  His 
intraocular pressure was normal.  

Records obtained by the Arizona State Compensation Fund and 
the Social Security Administration primarily address problems 
other than the right eye disability.  However these records 
do include a December 1995 psychological evaluation, which 
relates complaints of difficulty from watering in the right 
eye.  A February 1996 report from the Arizona Disability 
Determination Services gives a history of the right eye 
injury and current complaints of the eye remaining red and 
bothering him.  

An Independent Medical Examination (IME) report also from 
February 1996 relates a history of the right eye injury in 
service, with the veteran claiming to have been blinded for 
about five months after this incident.  This report also 
relates a history of glass in the eyes related to a car 
accident twenty years earlier.  
He had complaints of recurrent redness of the right eye, with 
a ptergium and corneal scar.  Also of record is an undated 
statement of the veteran who claimed that he had another 
right eye injury from glass from an air conditioning vent 
that blew into his eye.  

An undated medical report of visual disability reveals 
complaints of red, watery eyes with photophobia in the right 
eye.  He complained of a visual sensation of seeing missing 
spots when looking through a telescope, gun barrel, etc with 
his right eye.  His right eye had a large nasal pterygium, 
questionable tear duct.  His left eye was normal.  The eye 
problem primarily responsible for loss of vision was the 
corneal scar in the right eye.  He also was noted to have the 
pterygium of the right eye and presbyopia on the left.    

In March 1996 the veteran testified before a Hearing Officer 
at the RO.  He testified that his right eye was constantly 
red, and he treated it with over the counter eye drops.  He 
stated that it hurt when he closed it and sometimes had 
problems sleeping due to the pain.  He described visual 
problems with the loss of vision, in that if he looked 
through a straw, the bottom part of the eye was blacked out.  
He acknowledged having 20/20 vision, but that his problems 
were with it tearing, watering and being unsightly in 
appearance. 

In April 1996 another VA eye examination was conducted due to 
the RO determining that the May 1995 examination was 
incomplete.  This examination revealed his best corrected 
visual acuity to be 20/50 and 20/25 (the report didn't 
specify which eye.)  Slit lamp revealed a traumatic ptergium 
of the right eye and a corneal scar apically and inferiorly 
associated with a traumatic cataract in that same eye.  The 
ophthalmoscopic examination was normal.  Intraocular pressure 
was normal.  Visual fields were done and revealed an inferior 
incomplete scotoma, which the examiner opined was probably 
secondary to the inferior cataract in that right eye.  

By rating decision of May 1996 the RO granted a 10 percent 
rating from January 12, 1995.  

A September 1997 VA review of visual field testing and 
covering the isopters of eight 45 degree principal meridians 
temporally and nasally vertical and down out of a maximal 500 
degree computation revealed that the veteran had 180 degrees 
of field in the right eye and 430 degrees of field in the 
left eye.  This computed to a residual field of 36 percent in 
the right eye with a visual loss of 64 percent.  In the left 
eye he had an 86 percent residual field with a 14 percent 
visual field loss.  

The RO increased the evaluation of the veteran's residual 
corneal scar of the right eye to 20 percent as of April 24, 
1996 in a December 1997 supplemental statement of the case 
that was sent to him in July 1998.  The 10 percent evaluation 
remained in effect from January 12, 1995 until April 24, 
1996.  

An April 16, 1999 VA eye clinic report reflects the veteran's 
complaints of dryness and losing sight in his left eye.  He 
complained that he couldn't see in his right eye since he was 
shot in 1966.  He was using artificial tears.  He tested at 
20/800 in the right eye and 20/40 in the left eye.  Ambler 
testing could not be done on the right eye and revealed 
normal findings in the left eye.  

The report of a November 1999 VA examination revealed the 
veteran's best corrected vision to be finger counting at one 
foot, right eye and 20/30, left eye.  External examination 
revealed a nebular paracentral scar of the right eye.  The 
left eye was negative.  There were normal pupil reactions and 
there was a pterygium in the right eye with approximately 2 
mm encroachment beyond limbus.  

On slit lamp examination, his right eye showed scarring which 
was paracentral, extending from approximately the pupil 
margin at six o clock and downward.  The left eye was 
negative.  The impression was scar of right cornea, 
paracentral.  Review of visual fields showed a marked loss of 
vertical visual field in the right eye.  

The examiner commented that the loss of visual field in the 
right eye, which corresponds to the previous noted fields in 
the claims file, was not consistent with the objective 
findings of the eye examination.  
The examiner recommended that the veteran's visual fields be 
reviewed by a neurologist with magnetic resonance imaging 
(MRI) as the nature of the veteran's injury was difficult to 
reconcile with the pathology that would be needed in the 
brain involving visual pathways to explain this loss of 
vision.  However the examiner also noted that the optic nerve 
appeared entirely normal on ophthalmoscopic examination.

In February a 2000 rating decision, the RO awarded a 30 
percent evaluation for the right eye disability, effective 
April 16, 1999.  

The report of an April 2000 neuropthalmology report revealed 
no objective cause for the veteran's visual loss due to optic 
trauma, but not that it may represent old trauma.  

The report of an April 2000 VA neurological examination 
revealed complaints of a constant "V cloud" around the 
right eye, inferiorly darkened and flickering visual acuity 
in the right eye.  The veteran stated that this had become 
worse in the last to four years.  The eye was constantly dry 
and needed lubricant.  Visual fields were performed on the 
left eye and were normal.  The visual testing of the right 
eye could not be obtained.  

Objective examination revealed normal ocular motility, with 
pupils 5 millimeters and reactive to light and to near.  The 
swinging flashlight test for afferent optic nerve disease was 
negative.  The veteran stated that the flashlight appeared a 
great deal less bright in the right eye and the right eye was 
noted to be much darker than the left when illuminated 
through the filter of the flashlight.  The right disc 
appeared normal.  The peripheral retinol field could not be 
examined without dilation.  The right eye was nontender but 
red, particularly in several areas of the sclera inferiorly.  
There was also at three o'clock, a definite scar on the 
cornea itself.  The veteran could not read the largest eye 
chart at fourteen inches tall, with the right eye.  The left 
eye was normal.  

MRI of the right orbit and brain were obtained and showed no 
lesions to explain his symptoms.  A Neurophthalmological 
examination of May 24, 2000, revealed no objective visual 
loss due to optic trauma.  

A June 2000 VA psychological consultation form reflects a 
diagnosis that includes somatoform disorder, not otherwise 
specified, said to be psychological etiology of perceived 
deficiencies from loss of vision in his right eye.  

Uninterpreted visual field tests from March 2000 and VA 
progress notes, including fluoroscope and angiogram notes 
through July 2000 reflect continued right eye visual loss 
problems of a severe and unexplainable extent.  A July 2000 
progress note reveals a visual acuity of the right eye of 
20/200+1 and a left eye of 20/50+1.  An undated progress note 
reflects an impression of unexplained vision loss after 
trauma.  

The report of a January 2003 VA examination and claims file 
review reflects that the veteran's corrected right eye vision 
was variable and uncertain on refraction, ranging from hand 
movements to 20/80 and 20/30 in the left eye.  Intraocular 
pressures were 16/16 bilaterally.  External examination was 
negative.  Slit lamp was negative.  A confrontation field of 
the right eye was attempted with unreliable results.  "*_*" 
field showed extensive loss of superior field.  The 
impression rendered was of visual field loss of the right 
eye.  

The examiner commented that questions were raised in a number 
of areas, especially angiogram results from June and July 
2000, which were reviewed and found to be within normal 
limits.  Questions were raised as to the visual acuity loss 
or visual field loss associated with objective findings.  The 
veteran's visual field loss had no explanation on the basis 
of objective findings.  The examiner concluded that in the 
face of all the information available, there was the 
possibility of a malingering element; however the veteran did 
not strike the examiner as the type to do so.  The examiner 
also raised the possibility of a psychological or hysteria 
element in this supposed loss of vision in the right eye.  
The examiner noted that the veteran could open and close his 
right eye in an unrestricted manner.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2002).  However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The veteran's right eye disability can be rated as the 
residual of an unhealed, chronic eye injury. 38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2002).  The Rating Schedule 
provides that such injury is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent. 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2002).

The Rating Schedule also provides a 10 percent disability 
evaluation for localized scars, atrophy, or irregularities of 
the retina that are centrally located with irregular, 
duplicated enlarged or diminished image.  38 C.F.R. § 4.84a, 
Diagnostic Code 6011 (2002).  The 10 percent evaluation is 
warranted for unilateral or bilateral symptoms and is also 
the maximum assignable rating, absent other diagnoses of 
visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6011.

The Rating Schedule provides for disability ratings based on 
visual impairment.  The best distant vision obtainable after 
best correction by glasses will be the basis of the rating, 
except in cases of keratoconus in which contact lenses are 
medically required. 38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6071-6079, Table V (2002).

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service- 
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation for the combination of service-
connected and nonservice-connected eye disabilities is 
payable where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2002).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case. 38 C.F.R. § 
4.79.


As service connection is not in effect for decreased vision 
in the left eye, vision in that eye is considered to be (and 
in fact is) 20/40 or better for rating purposes.  A 
compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2002).  Vision in one eye of 20/200 and in the other eye of 
20/40 shall be rated as 20 percent disabling.  Vision in one 
eye of 10/200 and in the other eye of 20/40 shall be rated as 
30 percent disabling. 38 C.F.R. § 4.84(a) Diagnostic Code 
6077.  

Vision in one eye of 5/200 and in the other eye of 20/40 
shall be rated as 30 percent disabling.  Diagnostic Code 
6074.  Blindness in one eye, having only light perception, 
will be considered 30 percent disabling if visual acuity in 
the other eye is 20/40 or better. 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better. 38 C.F.R. § 
4.84a, Diagnostic Code 6066.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2002).

When rating impairment of central visual acuity, the 
percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.  The 
appellant's sight disability has been rated under the 
criteria for evaluating impairment of central visual acuity. 
38 C.F.R. § 4.84a; Diagnostic Code 6077.




Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialist.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine except when contraindicated. Fundoscopic and 
ophthalmologic findings must be recorded. 38 C.F.R. § 4.75 
(2002).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated. 38 
C.F.R. § 4.76. (2002).

The Rating Schedule provides for computation of average 
concentric contraction of visual fields. 38 C.F.R. § 4.76a, 
Table III (2002).  For impairment of field vision, a 10 
percent evaluation is warranted for unilateral concentric 
contraction of the visual field to 30 degrees, but not to 15 
degrees, or for unilateral loss of either the nasal or 
temporal half of the visual field.  A 20 percent evaluation 
requires unilateral concentric contraction to 15 degrees, but 
not to 5 degrees.  A 30 percent evaluation requires 
unilateral concentric contraction to 5 degrees.  38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2002).

Alternatively, ratings under Diagnostic Code 6080, 
contraction to 30 degrees, but not to 15 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 
20/100 (6/30).  Contraction to 15 degrees, but not to 5 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/200 (6/60).  Contraction to 5 degrees may 
be evaluated as the equivalent of corrected visual acuity of 
5/200 (1.5/60).  These alternative ratings are to be employed 
when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.  Ratings on 
loss of central visual acuity or impairment of field vision 
are not to be combined with any other rating for visual 
impairment.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary Matter: Duty to Notify & to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The Board notes that due process considerations have been met 
in addressing this issue.  Following the Board's remand for 
this very purpose, a VCAA notification letter was sent to the 
veteran's last known addresses in June 2003.  In July 2003 
the veteran's representative sent a written response to this 
letter stating that he had contacted the veteran on July 29, 
2003 regarding any additional evidence he wished to submit.  
The veteran indicated that he had no additional information 
to submit and requested this case be forwarded for Board 
review.  Thus the veteran has waived the one year period 
contemplated in these recent court decisions.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that sufficient evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Service personnel records were obtained.  VA and 
private medical records were obtained.  Also obtained were 
records from the Social Security Administration and from the 
Arizona State Compensation Fund.  

A series of VA examinations were conducted and copies of the 
reports are associated with the file.  

In addition, in the June 1995 rating decision and subsequent 
rating decisions, the RO further notified the veteran of the 
evidence that is necessary to substantiate his claim.  In 
addition, the RO informed the veteran in November 1995 
Statement of the Case, December 1997 Supplemental Statement 
of the Case, and supplemental statements of the case 
thereafter of the information, medical evidence, or lay 
evidence necessary to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, and other correspondence pertinent to 
the current claim.  

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the veteran.  Quartuccio v. Principi, 16 Vet App. 
183 (2002).  As the Board noted earlier, the veteran, in 
writing, advised that there was no additional evidence he had 
to submit and requested that his claim be reviewed by the 
Board.

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).


Evaluation Greater than 10 percent prior to April 24, 1996

Following a detailed review of the claims folder, the Board 
finds that the probative evidence in this case does not 
demonstrate that the veteran's service-connected right eye 
disability warrants an increased rating under the applicable 
diagnostic codes.

Since service connection is not in effect for decreased 
vision in his left eye, the veteran's vision in that eye is 
considered to be (and in fact is) 20/40 or better for rating 
purposes.

The Board notes that under the provisions of Diagnostic Code 
6011, there must be at least one of the predicate eye 
abnormalities (i.e., centrally localized scars or atrophy, or 
irregularities of the retina) combined with an irregular, 
duplicated, enlarged or diminished image.  The medical 
evidence in this case demonstrates corneal scarring in the 
line of sight.  However, the veteran is already receiving the 
maximum evaluation provided under that Diagnostic Code.

In addition, separate ratings for the corneal scarring and 
the decreased visual acuity are not appropriate since both 
Diagnostic Codes 6011 and 6079 contemplate defective vision. 
See 38 C.F.R. § 4.14 (2002) (same manifestation under 
different diagnoses is to be avoided).  The evidence of 
record reflects that the veteran's primary eye complaints 
from January 12, 1995 until April 24, 1996 were of 
photophobia, tearing watery eyes and problems with redness of 
the eye.  The veteran did not indicate that these problems 
resulted in incapacitating episodes.

Regarding defective vision, the Board notes that a May 1995 
VA examination showed 20/20 vision in the right eye.  The 
veteran admitted that he had 20/20 vision at his March 1996 
hearing.  The only visual defect shown was a visual sensation 
of seeing missing spots if the veteran looked through 
apertures such as a telescope or straw with the right eye.  
He indicated that doing so would cause the bottom part of the 
eye to be blacked out.  However there is no clear indicator 
of visual field loss apart from this limited situation.  

The Board finds that this slight impairment of vision, which 
is only shown in the situation of looking through an 
aperture, does not closely resemble the criteria for a 
compensable evaluation for field vision impairment under 
Diagnostic Code 6080.  There is no other visual impairment 
shown during this time period that approaches a compensable 
evaluation under the appropriate Diagnostic Codes; in fact 
his vision was 20/20.  

The veteran's eye disorder prior to April 24, 1996 is shown 
to be adequately contemplated by the 10 percent evaluation in 
effect.  This is the maximum evaluation shown under 
Diagnostic Code 6011 for retinal scarring.  This is also the 
appropriate evaluation under Diagnostic Code 6009 for eye 
injury, unhealed, as the primary symptoms of tearing, redness 
and photophobia were not accompanied by impairment of visual 
acuity, field loss, pain, rest requirements or episodic 
incapacity that would warrant combining an additional 10 
percent rating with the minimum 10 percent rating.  


Evaluation Greater than 20 percent prior to April 16, 1999

The evidence submitted during this period of time includes 
the findings of the April 24, 1996 VA examination which 
revealed a traumatic ptergium of the right eye and an 
incomplete scotoma was found on visual fields.  The right 
eye's visual acuity was either 20/50 or 20/25.  On further 
examination of the visual field, the veteran was found to 
have a 180 degrees out of 500 degrees of field vision, which 
computes to residual field of 36 percent with a visual loss 
of 64 percent.  This computes to 22.5 degrees of concentric 
contraction.  38 C.F.R. § 4.76a, Table III (2002).  This is 
evaluated to 15/200 when applied to the Goldman Perimeter 
Chart and resolving the most severe evaluation in the 
veteran's favor in the downward most quadrant.  See 38 C.F.R. 
§ 4.77 Figure 2.  This amounts to a 20 percent evaluation 
under 38 C.F.R. § 4.84a Diagnostic Code 6077.  An evaluation 
in excess of this 20 percent evaluation is not warranted for 
any other type of visual impairment.   

Regarding whether an evaluation in excess of 20 percent is 
warranted under the other eye disabilities, such as an 
unhealed eye injury under Diagnostic Code 6009, the Board 
finds that such an evaluation is not warranted.  The evidence 
does not support combining the 20 evaluation for visual 
impairment with the 10 percent contemplated by this Code for 
pain, rest requirements or episodic incapacity.  The record 
shows no further complaints about redness, watering or 
photophobia at this point in time.  


Evaluation Greater than 30 percent as of April 16, 1999

As of April 16, 1999 the veteran's right eye began exhibiting 
symptoms compatible with blindness, with tests done during 
the VA examination of that date showing a right eye visual 
acuity of 20/800.  He was noted to use artificial tears in 
April 1999.  In November 1999, his best corrected vision in 
the right eye was finger counting from 1 foot.  His left eye 
had 20/30 vision.  In the April 2000 examination, the veteran 
could not read the largest eye chart with his right eye.  He 
complained of constant dryness in the right eye, and it was 
noted to be nontender, but red on examination and the right 
eye itself appeared darker than the left when illuminated by 
flashlight.  Otherwise a corneal scar was noted.  

The most recent VA report of January 2003 reflected findings 
of the right eye vision impairment being variable and 
uncertain on refraction, ranging from hand movements to 
20/80.  The left eye was noted to be 20/30 in January 2003.  
The VA examination reports and other medical records from 
1999 to 2003 reflect that the cause of this visual loss was 
uncertain, and a possible psychological element to this 
problem was suggested in the January 2003 examination, as 
well as in psychiatric records from June 2000.  

With these facts in mind, the Board finds that the evidence 
fails to support a rating in excess of 30 percent for the 
veteran's right eye disability.  This is the maximum amount 
warranted for visual loss ranging from vision of 10/200 in 
one eye to blindness in one eye having only light perception, 
when the non service-connected eye is shown not be blind and 
is in fact around 20/30 or 20/40.  See 38 C.F.R. § 4.84a 
Diagnostic Codes 6070, 6074, 6077.

The Board finds that this total loss of vision and complaints 
of problems such as redness and dryness of the eye do not 
more closely resemble that of an enucleation.  The eye, while 
showing evidence of redness, has never been noted on 
examination to appear to be a serious cosmetic defect.  The 
most recent examination of January 2003 noted that the 
veteran could open and close his eyes normally.  Therefore, 
the criteria for a 40 percent evaluation for anatomical loss 
of eye when there is no service-connected impairment of the 
other eye are not met.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation and obviously considered them, but 
it did not grant entitlement to increased compensation 
benefit son this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
service-connected right eye disability has not required 
frequent inpatient care or to have markedly interfered with 
any employment endeavors.


The current schedular criteria as discussed by the Board 
earlier adequately compensate the veteran for the current 
nature and extent of severity of his right disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


Conclusion

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluation for the corneal scar for 
all periods of time at issue.  See Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
corneal scar from January 12, 1995 to April 23, 1996 is 
denied.

Entitlement to an evaluation in excess of 20 percent for a 
corneal scar from April 24, 1996 to April 15, 1999 is denied.

Entitlement to an evaluation in excess of 30 percent for a 
corneal scar from April 16, 1999 is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



